DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 3/21/2022 has been entered as compliant. Claims 1 and 3 have been been amended and claims 1-18 are pending and allowed in the current application. This is corrected notice of Allowability corrects errors in Notice of Allowability of 4/1/2022 and replaces the same.

Election/Restrictions

Claims 1-6, 11-18 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-10, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/27/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.







EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s representative, Allen C Yun (Reg. No. 37, 971) on 03/25/2022.The application has been amended as follows: 
In the claims:
	Claim 5 in line 3, replace “the steps of molding” with -------; “steps of molding”-------
	Claim 5 in line 4, replace “40 to 50 mm” with -------; “40 to 50 mu.m”-------

Claim 13 in line 3, replace “the steps of molding” with -------; “steps of molding”------- 
Claim 13 in line 4, replace “40 to 50 mm” with -------; “40 to 50 mu.m”-------

Claim 14 in line 3, replace “the steps of molding” with -------; “steps of molding”------- 
Claim 14 in line 4, replace “40 to 50 mm” with -------; “40 to 50 mu.m”-------

Claim 17 in line 1, replace “the steps of molding” with -------; “steps of molding”------- 

Claim 18 in line 1, replace “the steps of molding” with -------; “steps of molding”-------



Reasons for Allowance
 
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 and their dependent claims are  allowed because closest prior art to Watanabe, either alone or in combination with Nishimoto and Hamaker does not teach the claimed alpha glucan mixture having the characteristics such that alpha- glucan mixture having a weight average molecular weight in the range of 150-3000 kDaltons; with a ratio of average  molecular weight with number average molecular weight  of 35.1 or lower and a hydrolysate where isomaltose content of less than 22% by weight on a dry solids basis. Watanabe is the closest prior art which teaches a branched alpha-glucan forms isolmaltose in an amount of 25% or higher but les than 50% w/w when digested by isomaltodextranase (see Watanabe, claim 3 and para 116), which is distinct from alpha-glucan with proportion of  isomaltose as claimed. As described in the specification and highlighted by applicant’s response of 3/21/2022 (Pages 9-10) the claimed proportion of isomaltose contained in the alpha glucan mixture is critical to the invention as caimed as it provides good appearance and transparency, good rup[ture strength to the film foed by the claimed alpha-glucan mixture  and such desirable properties of the film are lost when the isomaltose content falls outside the claimed range as pointed by the applicants in their response on page 9 last para where cited sample 11 has isomaltose content of 25.4% (which is in range of Watanabe) forms a fragile and hard to form film. Thus, the  claimed product  is unobvious over applied prior art.
Applicant’s arguments of 3/21/2022 (pages 8-11) have also been found convincing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791